The opinion of the Court was delivered by
Todd, J.
The defendant tried for murder, was convicted of manslaughter and sentenced to fifteen year’s imprisonment at hard labor.
Among other grounds urged in support of his appeal, he complains of a ruling made by tlie trial judge to his prejudice in the empanelling of the jury, touching the competency of one of the jurors.
This juror, one Lewis Henderson, was called and sworn on his voir dire and stated substantially that he had heard all the facts and circum stances respecting the killing, just after it was done, and had formed and expressed an opinion, and that was against the accused, and that *769the deceased was a close personal friend of liis, but tliat, notwithstanding all tills, he could give the accused a fair erial, etc. He was challenged for canse by counsel for the accnsed, and the challenge overruled ; and lie. was sworn as a juror and sat upon the trial of the case. All the peremptory challenges of the accused having been previously exhausted.
We think the ruling was wrong, and the. accnsed was seriously prejudiced thereby. We can scarcely conceive it possible that a man should have no bias against one whom he firmly believed had wantonly killed Ivis close friend, or that lie could be perfectly fair and impartial as a juror sittiug on his trial for the killing. If the law permitted one thus circumstanced to pass upon and determine the guilt or innocence of an accnsed, we might well believe that the constitutional guarantee ■of a fair and impartial trial for all charged with crime, was the veriest mockery.
This Court has frequently held that one was not incompetent .as a juror, because ho may have formed and expressed an opinion of the guilt or innocence of the prisoner; provided, there was an assurance that such opinion would yield to evidence and was unaccompanied by prejudice, hut it has never gone so far as to declare him competent when that opinion,-formed in a case of homicide for instance, was coupled with a close friendship for the deceased, or other like conditions calculated to wield a potent influence over the mind and judgment.
For these reasons it is ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed and the verdict set aside, and the cause remanded to he proceeded with according to law.